Citation Nr: 1129649	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-27 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran's psychiatric disorder had its onset during service.  



CONCLUSION OF LAW

The criteria for a grant of service connection for a psychiatric disorder are approximated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he has a psychiatric disorder that was incurred during his period of service.  With resolution of the doubt in favor of the Veteran, the Board finds that the evidence is in equipoise and the Veteran's claim is granted.  

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Merits of the Claim

At the beginning of his military service, the Veteran experienced an apparent psychiatric episode.  Competent medical care providers have stated that the in-service incident could have been the onset of his current psychiatric disorder.  Although the Veteran was scheduled for a VA mental disorders examination to  investigate this possible connection between service and his current diagnosis, the Veteran has asserted he is unable to report for such the examination due to psychiatric symptoms and the Board presently finds the record is sufficient to decide the claim in the Veteran's favor. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The law further provides that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c).

The Veteran's service treatment records reveal a January 1970 service treatment record which indicated the Veteran suffered an "acute break" during boot camp.  The Veteran arrived to the dispensary in an ambulance, mumbling and complaining of "pain" from doing push-ups.  Then, he was uncommunicative for 20 minutes.  He slowly became animated, "less rigid," and talked to the doctor.  In a follow-up consultation request, the examining physician noted the Veteran entered the dispensary on a stretcher in a "semi-rigid state," "mumbling about 'push-ups'," which he was doing at the onset of the episode.  He was unresponsive to verbal stimuli for about 20 minutes.  It was also noted that the Veteran was a "slow learner" in his company, but an apparent low stress tolerance to authority was not observed prior to the incident.  The consultation report indicated that the January 1970 episode suggested physiologic factors, including viremia, dehydration, hypoglycemia, or the like.  The Veteran returned to duty after the incident. 

During an examination for evaluation of fitness for nuclear training dated on the same day as the January 1970 service treatment records described above, an abnormal clinical psychiatric evaluation was reported.  The examining physician noted he evaluated the Veteran for an acute anxiety reaction induced by the pressures of boot camp documented in the earlier entry from the dispensary.  He also noted the Veteran was in a catatonic state which resolved within two to three hours.  The Veteran was found unsuitable for nuclear power service due to poor stress tolerance.

The Veteran's service personnel records from March 1971 to November 1972 document non-judicial punishment for assorted instances, including unauthorized absences, failure to report to muster, disrespecting a superior petty officer, and dereliction of duty.

In a March 1971 performance report, the Personnel Officer of the U.S.S. William R. Rush documented the Veteran's low professional performance, military behavior, military appearance, disciplinary actions and lack of adaptability to military service.  

In a January 1973 separation examination, a normal clinical psychiatric evaluation was noted.  However, the Veteran was then honorably discharged "for the convenience of the government."  

Within approximately 30 months following service, the Veteran was committed to Harrisburg State Hospital from July until October in 1975 after he attempted suicide in prison.  He was awaiting trial on a charge of wrongful discharge of a weapon and disturbing the peace.  An admission history noted the Veteran had never been hospitalized for emotional problems before, but he displayed an inadequate personality and anti-social behavior for many years.  A hospitalization summary noted an August 1975 psychological evaluation was conducted by a clinical psychologist.  During the examination, the Veteran "evidenced strong inferiority feelings which suggested fear and anger in interpersonal situations."  He used "intellectual defenses and repressions to try to make himself unaware of the emotional aspects of his hostility."  He was diagnosed with an inadequate personality.  It was also noted that the Veteran behaved inappropriately in stressful and interpersonal situations.

The Veteran was committed to Harrisburg State Hospital from another correctional institution from November 1978 until January 1979.  He was serving a sentence for wreckless endangerment of another's life and burglary.  He was admitted for "threatening to kill people, being verbally abusive to blacks, smashing himself into the wall, ...and hurting himself."  

While in the correctional facility's infirmary, the Veteran stripped himself nude, refused to eat, threw food around his cell, flooded his cell with water, talked in an incoherent manner, appeared to be talking to other people who were not present, and had boisterous verbal outbursts.  Upon admission to the hospital, his behavior and verbalization were "bizarre," "extremely grandiose," and confused, and he showed minimal response to medication.  He deteriorated over a period of ten days.  Shortly before he was discharged, he showed "good improvement."  His physicians agreed that he could return to prison on medication, although he remained psychotic.  The discharge diagnosis was paranoid schizophrenia.

The Veteran was committed to Harrisburg State Hospital a third time in March 1979.  He was discharged in July 1979.  The Veteran made a self-mutilation attempt in a correctional institution hospital.  During an admission interview, the Veteran reported he worked in the "Iranian Army."  While hospitalized, the Veteran exhibited "extremely bizarre behavior" despite high doses of medication.  The discharge diagnosis was schizophrenia, paranoid type, with manic features.

During a March 2001 private psychiatric evaluation conducted for the Social Security Administration (SSA), the examining psychiatrist noted the Veteran was diagnosed with manic depression after his first episode at the age of 24 - thus indicating the physician's belief of a 1974 diagnosis, which is within the approximate one-year time frame after the Veteran's discharge from active duty.  The Veteran reported he had always had a lot of energy, racing thoughts, and disorganized behavior.  

During a June 2004 private treatment, Sampath Neerukonda, M.D., noted that he treated the Veteran at an earlier date for bipolar disorder with psychosis.  After examining the Veteran, he diagnosed bipolar disorder, mixed type.

In a July 2006 private treatment note, Dr. Neerukonda indicated that he reviewed all of the Veteran's service treatment and personnel records, and noted that the Veteran demonstrated a lot of behavioral issues, including agitation, irritability, impulse control issues, mood swings, and absenteeism.  He opined that the issues were "definitely the early signs and symptoms of Bipolar Disorder."  

In a June 2008 VA treatment record, the Veteran denied any current psychiatric problems and indicated that he had been stable for some time.  He reported his main problem with his bipolar diagnosis was manic behavior.  He noted a specific instance in which he was awake for nine days prior to a hospitalization in 2002.  He believed his bipolar disorder was triggered in 2002 after he hit a deer with his truck.  He also reported that his first psychiatric treatment was provided during the 2002 hospitalization, but noted his incarcerations in the 1970s included some treatment for schizophrenia.  The social worker conducting the interview noted that further discussion revealed the Veteran had a lengthy mental health history, which "may have dated back to military time." 

In a July 2008 VA treatment record, the Veteran related that he had his first manic symptoms when he was "about 20," which the record indicates was during service.  The Veteran's DD-214 listed his birth date in 1950.  He entered service in January 1970, at 19 years old.  In the treatment record, the Veteran endorsed symptoms including not sleeping for up to nine days, a history of psychosis and hallucinations in the past, and treatment for schizophrenia while in prison.

Adjudication of this case is complicated by the fact that the Veteran refused to report to a VA psychiatric examination.  However, the Board finds that there is sufficient evidence of record currently to resolve the matter on appeal.  

There is no question that the Veteran had what was described as an "acute break" during boot camp in January 1970, which left him in a semi-rigid, apparently catatonic state for a period of two to three hours.  Although the Veteran returned to duty after the incident and the examiner indicated the episode suggested physiologic factors, the Veteran's service personnel records documented a series of non-judicial punishments and low performance marks throughout his period of service.  

When the Veteran's service history was analyzed in a July 2006 opinion, Dr. Neerukonda indicated that the Veteran's behavioral issues during service were "definitely the early signs and symptoms of Bipolar Disorder," despite a normal psychiatric evaluation during a January 1973 separation examination.  In addition, in a June 2008 note, a VA social worker indicated the Veteran's lengthy mental health history "may have dated back to military time."  

Shortly after service, during his first hospitalization in August 1975, a clinical psychologist noted that the Veteran displayed an inadequate personality and anti-social behavior for many years.  During his second commitment to Harrisburg State Hospital, he was diagnosed with paranoid schizophrenia after he was admitted with "bizarre," "extremely grandiose," and confused behavior and verbalizations, and his condition deteriorated over a ten day period.  He was committed a third time in March 1979 after he exhibited "extremely bizarre behavior" despite high doses of medication.  He was diagnosed with paranoid schizophrenia with manic episodes.  

The Veteran alleged that his symptoms emerged when he was "about 20," during service.  Conversely, a March 2001 SSA psychiatric evaluation reported a diagnosis of manic depression after his first episode at the age of 24.  The Veteran was 24 in 1974 to 1975, during which time he was incarcerated and was committed to Harrisburg State Hospital.  As noted above, a clinical psychologist noted an inadequate personality and anti-social behavior for "many years" before August 1975, suggesting that the Veteran exhibited psychiatric symptoms and, possibly, episodes of mania prior to the age of 24.  A treating VA social worker noted his incarcerations in the 1970s included treatment for schizophrenia.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, this point has been attained and the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, entitlement to service connection for a psychiatric disorder, to include bipolar disorder, is warranted. 

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).



ORDER

Service connection for a psychiatric disorder, to include bipolar disorder, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


